DETAILED ACTION
Claims 5-10, 12, 14-24 and 27-47 are under current consideration.
It is noted here that the heading of the claims indicate that the claims are from Application 15/116106. This should be corrected to read the proper application number.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification-Objection
The use of the term TWEEN, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Note that TWEEN is merely an example and all improper uses of trademarks found in the instant specification should be properly addressed.
See at least para. 398.
Claim Rejections - 35 USC § 112, 2nd para.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 contains the trademark/trade name FLUDASE.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a compound and, accordingly, the identification/description is indefinite.
Also note that claim 44 comprises the following language: “Fludase (Das181)” and it is not clear how the matter in the parentheses should be interpreted, including as 
Appropriate correction is required.
Claim Rejections - 35 USC § 112, 1st para., WD and E
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-10, 12, 14-24 and 27-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection and there are multiple bases for this rejection; see A and B parts below.

See independent claims (including 5, 8 and 22) as well as their dependent claims for the following recitations:
“or highly homologous variants thereof comprising 1 to 3 amino acid substitutions in or more CDR domain sequences, said variants and said antibody or fragment having a binding affinity (KD) of 10nM or tighter, or 3 nM or tighter, to one or more strains of each of influenza B Yamagata and influenza B Victoria clades” (see at least claim 5 as a representative claim); and,
“or a homologous variant thereof having at least 80% sequence identity with said HCVR; said variant and said antibody or fragment having the property of binding to and/or inhibiting influenza virus” (see at least claim 8 as a representative claim). 

As claimed, the claims are directed to a genus of differential structures including variants comprising 1 to 3 substitutions of SEQ ID NO: 241-246 wherein such substitutions may be of any residues, at any position along the sequence in one or more CDR domain sequences. Further, the genus of differential structures also include homologous variants comprising at least 80% sequence identity to the sequences set forth by SEQ ID NO: 247-250, wherein the 20% lack of identity is undefined and encompasses sequences with deletion(s), insertion(s) and/or substitution(s) at any position(s) in the sequence.

The specification fails to provide an adequate number of species that would represent the claimed genus of variants possessing the functional properties as required by the claims. The specification also fails to describe the required contact residues which would lead to the claimed binding affinity or inhibition of the influenza virus. For example, the sequence set forth by SEQ ID NO: 245 is the tripeptide DAS and the specification fails to provide which residues could tolerate a substitution yet still maintain the claimed binding affinities or inhibition properties as claimed. Table 5 of Example 1 provides a number of antibodies of which the Kd values are not known whereas Table 12, Figure 17 provides only 8 antibodies (including TRL849, representative species) possessing a sub nM Kd value meeting the required binding affinity values of the claims.
It has been well known that minor structural differences even among structurally related compounds or compositions can result in substantially different biological or pharmacological activities.  It is known in the art that the substitution of some amino acids within the protein sequence may cause the loss of function of the protein. Thus, the large number of sequences encompassed by the current claims may or may not be effective in achieving the binding affinities or inhibition properties of the claims. See the following publications that support this unpredictability (Baker et al., Protein Structure Predication and Structural Genomics, Science (2001) Vol. 294, No. 5540, pages 93- 96; 
The specification merely describes the functional properties for antibody TRL849 as a complete antibody which comprises the; see Figures 3 and 17. 
The specification, however, does not demonstrate that fragments merely comprising HCDR1/HCDR2/HCDR3 having SEQ ID NO: 241/242/243 has the functional property of exhibiting a Kd of 10 nM or tighter or 3nM or tighter, to one or more strains of each of influenza B Yamagata and influenza B Victoria clades as well as having the property of binding to and/or inhibiting influenza virus as claimed; see claim 5. 
Further, the specification fails to demonstrate that an HCR fragment as set forth by SEQ ID NO: 249 or 247 would successfully bind to one or more strains of each of both influenza B Yamagata and influenza Victoria clades as well as have the property of binding to and/or inhibiting influenza virus.
This rejection further applies to claim 6 depending on claim 5 which suggests flexibility in its pairing of HCVR and LCVR; the specification merely provides support for specific pairings, such as, SEQ ID NO: 249/250 and SEQ ID NO: 247/248. 
the complete antibody, TRL849, and not fragments thereof including those only possessing the HCVRs, the claims are rejected for exceeding the support provided by the specification. 
Allowable Subject Matter
	The sequences set forth by SEQ ID NO: 241-250, SEQ ID NO: 239 and 240, SEQ ID NO: 269 and 270, SEQ ID NO: 209 and 210 and SEQ ID NO: 229 and 230 are found free of the prior art.
Conclusion
	No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036.  The examiner can normally be reached on M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648